Title: To George Washington from James Hill, 3 July 1773
From: Hill, James
To: Washington, George



Sir
WmBurgh July ⟨Sa⟩terday 3d 1773

on receivg your Letter I went to Mrs Molley Davenport who informs me the Mourning will be readey by Satterday Next & not sooner & went in Serch of the Post But could not find him howevr Mr Purdie Informs me he Applyd to him & agrees to take the Care of them. I Shall go to Town agn on Satterday Next & if the Post dont undertake to Carry them I must send a messenger but how he will Carry them I know not as we have no Port Mancher [portmanteau] as I suppose it will require something of that sort to Carry them with Safety—there is a Matter I omited in my other Letter wch is you write me you Woud be Glad I woud make Sail of what corne I have payable in Octor. I have Sold what I have at your Plantation K. Wm & the New Kent Qrs at 12/6 payable in Octobr to two Gent. on the Easten Shore Henrey Guy & Isaac Moore who was if Possable to take it away by the Last of June & that from the Eastenshore by the Last of May which By the overseers Letter to me dated the Last of may he had not Deliverd his Corne for there Vessell was not returnd from the West Indias but was Expected Every day & then they take Whats upon that Shore & then send over for a load of ours from New Kent & yours from King William I made inquirey if they were Good for that much & am informd they are very Able people begin to think much to give 15/ below & if I make an alteration people who have been Customers to the Mill will think much of givg of that Price & others purchaseg of @ 12/6 However I think to Sell where they take as much as five Barls at 12/6 & over & under that Qty 14/ I have sold 50 Barls to Doctor James

Carter 50 Barls for Mrs Vobe @ 15/ & have Deliverd 45 of it, & Likewise 40 to the best of my Memory to the Joaler & taken an order on the Parish Collector & as to the Ballce I sell out but Slowly as they think the Price two Great I recollect no more at Prest But remn Yr Mo. Obedient Hble Servt

James Hill

